Citation Nr: 0600662	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  95-35 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to a disability evaluation in excess of 20 
percent for a herniated intervertebral disc at L5-S1, on 
appeal from the initial determination.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
December 1975 and from June 1981 to February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that assigned a noncompensable disability 
evaluation for chronic low back strain, after granting 
service connection for the same.  The veteran appealed the 
assigned rating.  By a rating action dated in June 1996, the 
noncompensable rating was increased to 20 percent, effective 
from June 1995.  The description of the veteran's low back 
disability was also recharacterized as a herniated 
intervertebral disc at L5-S1.  This matter also stems from a 
February 1999 rating decision that denied service connection 
for carpal tunnel syndrome and the assignment of a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities.

The Board issued a decision in December 1999 that denied a 
rating in excess of 20 percent for the service-connected low 
back disability.  The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2000, the Court vacated the Board's December 1999 
decision and remanded the case to the Board for additional 
development.

The Board remanded the matter to the RO for additional 
development and further adjudicative action in June 2001.  
Thereafter, in a decision dated in July 2002, Board denied 
the claim of service connection for carpal tunnel syndrome 
and an increased rating for the low back disability.  In 
April 2003, the Court vacated the Board's July 2002 decision 
and remanded the matters to the Board to obtain additional 
evidence and to cure specified due process deficiencies.  The 
matters were subsequently remanded by the Board to the RO via 
the Appeals Management Center (AMC) in December 2003.  

The Board once again notes that the veteran appears to have 
raised issues that have not been considered by the RO.  
Specifically, as discussed in the Board's July 2002 and 
December 2003 decisions, the veteran submitted a statement in 
February 1999 that raised a question as to timeliness and/or 
adequacy of his appeal for entitlement to service connection 
for asbestos exposure and hearing loss and entitlement to an 
increased evaluation for service-connected degenerative disc 
disease of the cervical spine.  The RO has yet to render a 
decision on this question.  The issue is therefore referred 
to the RO for proper development.

The issues of entitlement to service connection for carpal 
tunnel syndrome and a total disability evaluation based on 
individual unemployability are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC, in Washington, DC.


FINDING OF FACT

There is no evidence that the veteran's low back disability 
resulted in severe loss of range of motion of the lumbar 
spine; forward flexion of the thoracolumbar spine limited to 
30 degrees or less; favorable ankylosis of the entire 
thoracolumbar spine; severe lumbosacral strain, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion; severe symptoms 
of intervertebral disc syndrome with recurring attacks with 
intermittent relief; or, incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks during the past year.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for a herniated intervertebral disc at L5-S1 have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002), Diagnostic Codes 
5292, 5293, 5295 (2003), Diagnostic Codes 5237, 5242, 5243 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

By letters dated in July 2003, January 2004, and March 2005, 
the RO advised the veteran of the essential elements of the 
VCAA.  The veteran was advised that VA would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for an increased rating, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
that VA had requested.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  He was advised of the type(s) 
of evidence needed to establish his claim for a higher 
disability evaluation.  The March 2005 letter specifically 
informed the veteran to submit any evidence in his possession 
that pertained to his claim.  The July 2003, January 2004, 
and March 2005 letters therefore provided the notice of all 
four elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The August 1995 rating decision, October 1995 Statement of 
the Case (SOC), and Supplemental Statements of the Case 
(SSOCs) dated in June 1996, February 1999, March 2002 and 
September 2005 and collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for an 
increased rating.  The September 2005 SSOC specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

Service medical records have been associated with the claims 
folder.  Outpatient treatment records from E.C. Murphy, M.D., 
St. Joseph Clinic, and the Houston VA Medical Center (VAMC) 
have also been obtained.  The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claims on appeal.  The veteran was afforded 
multiple VA examinations for the purpose of determining the 
nature and severity of his low back disability.  The Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
July 2003 notice was not given prior to the initial 
adjudication, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2003 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in September 2005.  

Increased Rating

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The claim for an increased evaluation for the veteran's low 
back disability originated from the RO decision that granted 
service connection for that disability.  The claim therefore 
stems from the initial rating assigned to those disabilities.  
At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The schedular criteria for degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. 4.71, Diagnostic Code 5003 (2005).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply 


the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

With slight subjective symptoms only 
.................... 0

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each 


segment on the basis of chronic 
orthopedic and neurologic manifestations 
or incapacitating episodes, whichever 
method results in a higher evaluation for 
that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2004)

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 2593 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

Treatment records from the St. Joseph Hospital and Houston 
VAMC document the veteran's treatment for low back 
disability.  Significantly, the report of an October 1995 MRI 
taken at St. Joseph Hospital revealed soft tissue at the L5-
S1 level within the anterior spinal canal in the midline 
extending into both right and left paracentral regions 
indicating a moderate sized (5 mm) posterior disc herniation.  
In March 1999, the veteran was evaluated by VA due to 
complaints of numbness of all four extremities.  The veteran 
reported that he experienced numbness each morning.  He said 
the pain started in his low back and radiated down toward his 
knees.  However, on additional questioning, the examiner 
indicated that the veteran wavered on his answers, which made 
the examiner question whether he truly experienced the 
numbness.  A lumbar MRI conducted that same month showed some 
loss of normal T2-w signal at L5/S1.  While there a small 
disc bulge at L5/S1 that impinged on the fat ventral to the 
thecal sac, there was no compression of the nerve roots or 
thecal sac.  The impression was minimal degenerative disease 
of the lumbar spine with no evidence of focal nerve root 
compression or thecal sac.  

A May 1999 VA consultation described the veteran as having 
low back pain due to degenerative joint disease, and that an 
EMG had shown mild radiculopathies at L4-5 and L5-S1.  
However, in this regard, a June 1999 report indicated that 
neither the MRI nor the physical evaluation explained the 
purported severity of the veteran's low back pain.  An 
October 2001 consultation report reiterated the conclusion 
that the veteran did not have a herniated disc but rather 
lumbar spondylosis and a small central bulge at L5-S1.  None 
of the treatment notes contained any findings with respect to 
range of motion of the lumbar spine or incapacitating 
episodes due to intervertebral disc syndrome.  

The Board has also considered the reports of VA examinations 
conducted in May 1995, February 1996, September 1997, 
September 1998, January 2002, and April 2005.  At his May 
1995 examination, the veteran complained of low back soreness 
with some extension into the right buttock.  He said the pain 
was intermittent and occurred when he walked or ran.  He 
stated the pain was relieved by squatting and flexing his 
back.  A physical examination was essentially negative with 
no muscle spasm seen.  

At his February 1996 examination, the veteran could only come 
to his knees with his fingertips when trying to flex.  The 
examiner estimated that the veteran's range of motion of the 
lumbar spine was limited by approximately 10 percent.  
Patrick's test was mildly positive bilaterally, and straight 
leg raising could be done to 70 degrees bilaterally, at which 
point there was back pain.  Lasegue's sign was mildly 
positive bilaterally.  Deep tendon reflexes were equal and 
active at plus two.  There were no pathologic reflexes.  
Sensation was intact in the lower extremities.  X-rays of the 
lumbar spine showed a 10 to 15 percent loss of height of the 
L5-S1 interspace.  Reference was made to the October 1995 
MRI.  The impression was mild to moderate herniated 
intervertebral disc, L5-S1.

At his September 1997 examination, the veteran complained of 
continued low back pain with numbness extending into his 
legs.  Range of motion showed flexion to 80 degrees, 
extension to 15 degrees, and lateral bending to 15 degrees 
bilaterally.  Some discomfort with flexion was noted.  Deep 
tendon reflexes were plus two bilaterally.  He had a negative 
Patrick's test.  Motor function and sensory examination was 
normal in both lower extremities.   He did not have a 
straight leg raising.  The impression was degenerative disc 
at the L5-S1 level with a mild bulging on MRI.  The veteran's 
level of pain was assessed to be between mild and moderate.  
The examiner noted that the veteran did not have any motor 
radiculopathy symptoms.  He also indicated that both the 
October 1995 and March 1999 MRI reports were reviewed and to 
be consistent.  

At his September 1998 examination, the veteran described 
constant low back pain that was of an aching nature.  He said 
he had intermittent exacerbations that caused him to miss 
work.  He did not have any true radicular symptoms but 
instead complained of interior pain of the buttock and 
hamstring.  He denied any numbness or tingling in the lower 
extremities.  Range of motion of the lumbar spine revealed 
flexion to 50 degrees with 60 being normal, extension to 15 
degrees with 25 being normal, and right lateral bending to 25 
degrees and left lateral bending to 15 degrees with 25 
degrees being normal.  No muscle spasm was noted.  Neurologic 
examination revealed normal physiologic and symmetrical 
reflexes, strength, and sensation of the lower extremities.  
X-rays revealed mild degenerative changes at L5-S1.  The 
impression was degenerative disc disease of the lumbar spine 
that was moderately symptomatic.  The examiner opined that 
the veteran's complaints of discomfort did not result in any 
additional functional loss.  He further stated that he did 
not believe there was adequate pathology to support the 
veteran's subjective complaints, and that he did not believe 
that the veteran's low back disability caused weakened 
movement, excessive fatigability, or incoordination.

At his January 2002 examination, the veteran described a 
constant aching pain in the lower lumbar region.  He stated 
that the pain increased with extension.  He indicated that he 
was unable to bend, stoop, or lift due to back pain.  He said 
he experienced numbness and tingling in both legs when he 
lied down.  Reference was made to the 1995 and 1999 MRI 
reports.  Range of motion of the lumbar spine showed good 
flexion to 50 degrees, extension to 10 degrees, and lateral 
bending to 15 degrees bilaterally.  All ranges of motion 
elicited complaints of discomfort.  The veteran had plus two 
reflexes at the knees and plus one reflexes at the ankles.  
Straight leg raising caused back and bilateral hamstring 
pain.  Strength and sensory evaluations were otherwise 
unremarkable.  The impression was mild degenerative disc 
disease of the lumbar spine and deconditioning.  The examiner 
stated that the veteran suffered from lumbar spine strain 
superimposed on mild degenerative disc disease.  He said he 
could find no evidence to suggest any chronic radicular 
symptoms.  The examiner suggested that the veteran's limited 
range of motion was likely due to deconditioning, which also 
resulted weakened movement and excess fatigability.  He said 
functional loss due to the deconditioning would be expected.  
In this regard, he stated that there was little objective 
evidence to support the veteran's subjective complaints.

On VA examination conducted April 2005, the veteran reported 
daily flare ups of back pain.  He said he experienced an 
especially bad flare up every other month, which lasted 
several days to weeks.  He said prolonged standing or sitting 
exacerbated his condition.  He complained of residual 
numbness in his lower extremities.  He stated that he used a 
cane for long distances.  The veteran reported that he was 
capable of doing his activities of daily living without 
significant limitations.  The thoracolumbar spine presented 
forward flexion from zero to 60 degrees with pain starting at 
40 degrees, extension from zero to 20 degrees, and lateral 
flexion and rotation to 20 degrees bilaterally.  There was 
some evidence of muscle spasm.  There was no reverse 
scoliosis, kyphosis, or scoliosis.  Sensory examination was 
within normal limits.  Deep tendon reflexes were normal.  
Muscle strength was five out of five throughout.  The 
diagnosis was history of herniated disc at the lumbar spine.  

The examiner stated that he considered that the veteran's 
service connected low back disability involved only the joint 
structures with mild evidence of the muscle presenting spasm.  
He said there was no nerve involvement or radiculopathy.  He 
further noted that there was no evidence of incoordination, 
weak movements, or excess fatigability with regard to the 
veteran's low back.  With regard to his subjective complaints 
of pain, the examiner stated that the veteran had limited 
range of motion and muscle spasm, but that there was no 
evidence of disuse or functional impairment due to the pain.  
He opined that any additional limitation experienced by the 
veteran would be no more than moderate.

On review of the foregoing, the Board finds that the 
veteran's low back disability is appropriately evaluated as 
20 percent disabling for the entire claims period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  There is no 
evidence of listing of the whole spine or a positive 
Goldthwaite's sign, which are necessary findings to achieve a 
40 percent rating under Diagnostic Code 5295.  There is also 
no evidence to support an increased (40 percent) rating under 
the criteria governing intervertebral disc syndrome.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002), Diagnostic Code 
5293 (2003), Diagnostic Code 5243 (2005).  Although the 
veteran has complained of pain radiating into his lower 
extremities, the reports of the February 1997, January 2002 
and April 2005 VA examinations all indicated that there was 
no evidence that the veteran's low back disability resulted 
in neurological impairment or radiculopathy of any type.  The 
report of the April 2005 examination specified that the 
veteran's low back disability was confined to the joint 
structures and musculature, and that there was no nerve 
involvement.  Indeed, even assuming arguendo that the veteran 
suffers from intervertebral disc syndrome, there is no 
evidence that the veteran experiences severe recurring 
attacks of intervertebral disc syndrome with intermittent 
relief, or that he experiences any incapacitating episodes 
resulting from intervertebral disc syndrome of at least four 
weeks during the past year.  There is also no evidence that 
the veteran suffers from mild, incomplete paralysis of the 
sciatic or peroneal nerve.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8521.  In other words, the Board finds 
that a disability evaluation under the rating criteria for 
lumbosacral strain or intervertebral disc syndrome would not 
yield a higher rating.

There is also no evidence of severe limitation of motion of 
the lumbar spine.  There was also no evidence that the 
veteran's lumbar spine disability has resulted in limitation 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar 
spine.  At his April 2005 VA examination, the veteran 
demonstrated forward flexion to 60 degrees with pain 
beginning at 40 degrees and backward extension to 20 degrees.  
This was the worse demonstration of loss of range of motion 
during the appeal period.  Slightly better ranges of motion 
were shown in 1998 and 2002.  The aforementioned outpatient 
records do not contradict these results.  The Board also 
finds that the medical evidence does not reflect objective 
evidence of pain, instability, or weakness greater than that 
contemplated by the 20 percent rating.  The Board's attention 
is particularly drawn to the January 2002 and April 2005 
examination reports that suggest that the veteran's overall 
level disability due to pain and functional loss was no 
greater than moderate.  Moreover, the Board notes that the 
examiners in September 1998 and January 2002 strongly 
suggested that the veteran exaggerated his subjective 
complaints of pain.  Application of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 therefore does not provide a basis for a rating 
higher than 20 percent.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
low back disability.  There is also no objective evidence 
that the veteran's low back disability has caused marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for a herniated intervertebral disc at L5-S1 is 
denied.




REMAND

The service medical records are absent any findings of 
complaints, treatment, or diagnosis of carpal tunnel 
syndrome.  However, noting that there are multiple reports 
showing that the veteran complained of pain of the upper 
extremities, the veteran asserts that his treating physicians 
mistakenly associated these complaints with his cervical 
spine disability.  He also notes that carpal tunnel syndrome 
was diagnosed less than three years after his service 
discharge.  The Board acknowledges that a VA examiner opined 
in April 2005 that the veteran's "history of carpal tunnel 
syndrome" was as likely as not related to his active 
service.  This opinion has limited probative value, however, 
as it was based on the veteran having a "history of" carpal 
tunnel syndrome rather than a confirmed diagnosis of the 
disability.  In this regard, the Board finds that the record 
is unclear as to whether the veteran truly suffers from 
carpal tunnel syndrome.  Indeed, although a September 1997 
report from Dr. Murphy included the diagnosis of carpal 
tunnel syndrome, a subsequent March 1998 treatment note from 
Dr. Murphy indicated that the veteran did not have carpal 
tunnel syndrome.  Clarification of this medical question is 
needed prior to final appellate consideration.

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Entitlement to total 
disability evaluation based on individual unemployability 
requires consideration of the effect on employability of all 
service-connected disabilities.  The determination regarding 
the remanded issue of entitlement to service connection for 
carpal tunnel syndrome could impact the veteran's total 
disability evaluation based on individual unemployability 
claim.  The Board therefore finds these issues to be 
inextricably intertwined.  Thus, adjudication of the total 
disability evaluation based on individual unemployability 
claim will be held in abeyance pending further development of 
the veteran's service connection claim.

In light of the above, this case is REMANDED to the RO via 
the AMC for the following development:

1.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Houston VAMC since January 1999.

2.  The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of any disability 
affecting the wrists/forearms. The claims 
folder should be made available to the 
examiner for review before the 
examination.  Any indicated tests and 
studies, including an EMG, should be 
conducted if the examiner deems it 
appropriate.  The examiner should state 
whether or not the veteran suffers from 
carpal tunnel syndrome.  The examiner 
should also provide an opinion on whether 
there is a 50 percent probability or 
greater (as likely as not) that any 
current disorder effecting the 
wrists/forearms, including carpal tunnel 
syndrome, had its onset during veteran's 
active military service or is otherwise 
etiologically related thereto.  A 
discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.

3.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the September 
2005 SSOC, and discussion of all 
pertinent laws and regulations, 
including, but not limited to the VCAA.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


